UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED June 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-49697 REPUBLIC AIRWAYS HOLDINGS INC. (Exact name of registrant as specified in its charter) DELAWARE 06-1449146 (State or other jurisdiction of (I.R.S. Employer Identification Number) incorporation or organization) 8909 Purdue Road, Suite 300, Indianapolis, Indiana46268 (Address of principal executive offices) (Zip Code) (317) 484-6000 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant is a large accelerated filer,an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filer x Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)rYesxNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of August 03, 2007, the latest practicable date. Outstanding on Class August 03, 2007 Common Stock 41,450,007 TABLE OF CONTENTS Part I - Financial Information Item 1. Financial Statements: 3 Condensed Consolidated Balance Sheets (Unaudited) as of June 30, 2007 and December 31, 2006. 3 Condensed Consolidated Statements of Income (Unaudited) for the Three Months and Six Months Ended June 30, 2007 and 2006. 4 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Six Months Ended
